Citation Nr: 1643583	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-31 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for osteoarthritis of the right knee.

2.  Entitlement to an initial disability rating greater than 10 percent for osteoarthritis of the left knee.

3.  Entitlement to an initial separate compensable disability rating prior to March 27, 2015, and to a disability rating greater than 10 percent from March 27, 2015, for recurrent subluxation or lateral instability of the right knee.  

4.  Entitlement to an initial separate compensable disability rating prior to March 27, 2015, and to a disability rating greater than 10 percent from March 27, 2015, for recurrent subluxation or lateral instability of the left knee.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities under 38 C.F.R. § 4.16(a) prior to April 20, 2012.  

6.  Entitlement to an extraschedular TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(b) prior to April 20, 2012.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from April 20, 2012.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to January 1970.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for osteoarthritis of both knees and assigned a 10 percent disability rating for each knee.   

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, to include a transcript of the January 2013 Board hearing presided over by the undersigned Veterans Law Judge. 

The Board remanded the appeals in November 2013 and September 2014 for further evidentiary development.  The Board remanded the appeal in August 2015 to afford the Agency of Original Jurisdiction (AOJ) the opportunity to review additional relevant evidence per the Veteran's request.  The case is again before the Board for further appellate proceedings.  

The Board notes that in a March 2016 rating decision, the AOJ granted service connection and separate disability ratings of 10 percent each for recurrent subluxation the left knee and right knee, effective on March 27, 2015.  However, the AOJ noted in the March 2016 rating decision that these determinations constituted a partial grant of the issues on appeal.  Further, the issue of entitlement to a separate disability rating for recurrent subluxation or lateral instability of the knee is part and parcel of the appeals for increased compensation for the left knee arthritis and the right knee arthritis.  Further, the Veteran has contended that he has had instability of the bilateral knees during the entire appeal period.  For these reasons, the March 2016 rating decision did not constitute a full grant of the benefits sought, and the issues of entitlement to increased compensation for recurrent subluxation or lateral instability of the bilateral knees remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Given that the AOJ bifurcated the issues of increased compensation for the bilateral knee arthritis separately from the issues of entitlement to compensable disability ratings for recurrent subluxation or lateral instability for the left and right knees in the March 2016 rating decision, the Board has done the same in characterizing the issues on appeal, as reflected above.  See Tyrues v. Shinseki, 631 F.3d 1380 (Fed. Cir. 2011), aff'd in part, Tyrues v. Shinseki, 732 F.3d 1351 (Fed. Cir. 2013).

The Board also notes that the AOJ's March 2016 assignment of separate disability ratings for recurrent subluxation for the left and right knees increased the Veteran's combined evaluation to 100 percent, effective from March 27, 2015.  The Veteran has claimed that the combination of his service-connected disabilities precludes employment, as discussed in the section regarding TDIU below.  The Veteran has not alleged, and the evidence does not indicate, that the Veteran is precluded from securing and maintaining substantially gainful employment due to a single service-connected disability.  Thus, the matter of entitlement to TDIU due to a single service-connected disability from March 27, 2015 is not before the Board at this time.  See generally Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010) (a TDIU based on a single service-connected disability alone may result in additional benefits (i.e., special monthly compensation, or SMC), even if a 100 percent schedular evaluation is in effect. On the other hand, a TDIU based on several service-connected disabilities in concert with each other does not result in SMC).  

As discussed in the August 2015 Board remand, the matter of TDIU was raised in conjunction with the Veteran's claim for increased initial disability ratings for the bilateral knees.  For the reasons discussed in the section regarding TDIU below, there are no facts in dispute regarding the issue of entitlement to TDIU under 38 C.F.R. § 4.16(a) prior to April 20, 2012.  On the other hand, the facts suggest that entitlement to TDIU under 38 C.F.R. § 4.16(b) prior to April 20, 2012 may be warranted.  Further, as discussed below, the Board is granting entitlement to TDIU from April 20, 2012 due to service-connected disabilities.  The Board notes that at this time there are no claims for increased compensation that are pending and intertwined with the matter of entitlement to TDIU prior to April 20, 2012.  For these reasons, the Board finds that it is valid to decide the issue of entitlement a TDIU under 38 C.F.R. § 4.16(a) prior to April 20, 2012 in this decision, and to remand the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) prior to April 20, 2012.  Further, the Board is granting the issue of entitlement a TDIU from April 20, 2012 due to service-connected disabilities in this decision.  For these reasons, the Board has characterized the matters regarding TDIU on appeal separately as reflected above.  

The issue of entitlement to an extraschedular TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(b) prior to April 20, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  During the entire appeal period, the right knee disability is manifested by pain, pain on motion, flare-ups of pain, weakness, instability of station, limitation of motion on flexion of at worst 60 degrees, and arthritis shown by x-ray findings; but limitation of extension or ankylosis is not shown. 

2.  During the entire appeal period, the left knee disability is manifested by pain, pain on motion, flare-ups of pain, weakness, instability of station, limitation of motion on flexion of at worst 45 degrees, and arthritis shown by x-ray findings; but limitation of extension or  ankylosis is not shown.  

3.  Prior to May 13, 2015, recurrent subluxation or lateral instability of the right knee was not shown; and, from May 13, 2015, the Veteran's right knee disability is manifested by no worse than slight recurrent subluxation.   

4.  Prior to May 13, 2015, recurrent subluxation or lateral instability of the left knee was not shown; and, from May 13, 2015, the Veteran's left knee disability is manifested by no worse than slight recurrent subluxation.  

5.  The Veteran is currently evaluated for depressive disorder and generalized anxiety disorder, rated as 10 percent disabling from April 20, 2012, as 30 percent from January 28, 2014, and as 50 percent from March 27, 2015; post-concussive headaches, rated as 30 percent disabling from January 28, 2014; status post fracture of the ulna with arthritis distal radioulnar joint and dorsal intercalated instability, rated as 20 percent disabling from April 20, 2012; left foot calcaneal fracture with strain, rated as 20 percent disabling from May 16, 2014; lumbosacral strain associated with the right knee arthritis, rated as 20 percent disabling from March 27, 2015; left lateral collateral ligament sprain associated with the left knee arthritis, rated as 20 percent disabling from March 27, 2015; right foot strain associated with the left foot fracture with sprain, rated as 20 percent disabling from March 27, 2015; other impairment of the bilateral knees, each rated as 10 percent disabling from March 27, 2015; bilateral hip strain associated with the bilateral knee arthritis, each rated as 10 percent disabling from March 27, 2015; right lateral collateral ligament sprain associated with right knee arthritis, rated as 10 percent disabling from March 27, 2015; laceration  of face, rated as 10 percent disabling; scar of the left face, rated as 10 percent disabling; left knee osteoarthritis, rated as 10 percent disabling; right knee osteoarthritis, rated as 10 percent disabling; left lower leg chronic symmetric paresthesia and hypesthesia, rated as 10 percent disabling from May 5, 2011; right lower leg chronic symmetric paresthesia and hypesthesia, rated as 10 percent disabling from May 5, 2011; degenerative arthritis of the right wrist, rated as 10 percent disabling from April 20, 2012; fracture of the distal right ulna, healed, rated as noncompensable prior to April 20, 2012, infra orbital neuropathy status post left zygomatic fracture, rated as noncompensable from April 20, 2012; traumatic brain injury, rated as noncompensable from January 28, 2014; and erectile dysfunction associated with depressive disorder rated as noncompensable; the combined evaluations for these disabilities were 50 percent or less prior to April 20, 2012, and at least 70 percent from April 20, 2012.  

6.  From April 20, 2012, the Veteran is rendered unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a disability rating greater than 10 percent for the right knee disability are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2015).

2.  For the entire appeal period, the criteria for a disability rating greater than 10 percent for the left knee disability are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2015).

3.  Prior to March 27, 2015, the criteria for a compensable disability rating for recurrent subluxation or lateral instability of the right knee were not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

4.  Prior to March 27, 2015, the criteria for a compensable disability rating for recurrent subluxation or lateral instability of the left knee were not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

5.  From March 27, 2015, the criteria for a disability rating greater than 10 percent for recurrent subluxation or lateral instability of the right knee are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

6.  From March 27, 2015, the criteria for a disability rating greater than 10 percent for recurrent subluxation or lateral instability of the left knee are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

7.  Prior to April 20, 2012, the criteria for a TDIU under 38 C.F.R. § 4.16(a) have not been met, and a schedular TDIU is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

8.  From April 20, 2012, the criteria for entitlement to TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In August 2015, the Board remanded the claims for increased compensation for the bilateral knee arthritis and TDIU and directed the AOJ to obtain updated outstanding VA treatment records, and the AOJ did so.  The Board also directed the AOJ to contact the Veteran and request that he provide information and authorizations for release of outstanding private treatment records, including updated private treatment records from Spine and Sport, and the AOJ did so by letter in August 2015.  However, to this date, the Veteran has not responded to this letter and no further action was required of VA.  In a March 2016 supplemental statement of the case, the Veteran's claims were readjudicated, to include consideration of the additional relevant evidence received since the AOJ's last review, as requested by the Board.  Therefore, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Duties to Notify and Assist

The Veteran's claim for entitlement to a TDIU under 38 C.F.R. § 4.16(a) prior to April 20, 2012 is being denied solely due to lack of entitlement under the law, and thus the duties to notify and assist are not applicable to this particular matter.  Further, because the Veteran's claim for entitlement to a TDIU due to service-connected disabilities from April 20, 2012 is granted, as discussed below, any error as to the duty to notify and assist regarding the claim is harmless error.   

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2015).  Because service connection has been granted and initial disability ratings and effective dates have been assigned for the left knee and right knee disabilities, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

VA has fulfilled its duty to assist in that service treatment records, post-service treatment records, and lay statements have been associated with the record.  The Board notes that the record shows that the Veteran is receiving retirement compensation from the Social Security Administration; therefore, there are no outstanding record pertaining to any claim for SSA disability benefits for VA to obtain.  See December 2014 VA psychiatric examination (stating Veteran receives Social Security retirement benefits).   

Further, the Veteran has been afforded VA examinations in July 2011, February 2014, and May 2015.  The examiners each conducted an examination and together provided sufficient information regarding the Veteran's left knee and right knee disability manifestations and their impact on the Veteran's ability to perform occupational tasks such that the Board can render an informed determination.  The Board finds that the VA examinations in conjunction with the other evidence of record are adequate for rating purposes.   

The Board acknowledges the Veteran's arguments that the July 2011 VA examination is inadequate because the VA examiner allegedly did not do any medical examination and his medical check allegedly lasted less than five minutes for both of his knees, the examiner was allegedly being pressured by the secretary to get through the examination quickly, and because the examination allegedly did not show the severity of his bilateral knee disability and he had reported his pain was severe.  See January 2013 Board hearing transcript at p. 5; October 2011 Form 9 Appeal; June 2012 Form 646; November 2011 Report of General Information.  However, the July 2011 VA examiner performed a medical examination showing the objective severity of the Veteran's level functional impairment of the knees, to include as due to subjective pain.  The examination report shows that all necessary tests were performed regarding the same.  The July 2011 VA examiner provided sufficient information such that the Board to render an informed determination as to the functional impairments due to the Veteran's bilateral knee disability at that time.  The Board also notes that the July 2011 VA examiner did not discount the Veteran's subjective reports of severe pain when performing the examination, but rather noted that there was mild objective evidence of pain on "squats and stress of the knees."  For these reasons, the Board finds that the July 2011 VA examination is not rendered inadequate.  

Increased Ratings 

The Veteran contends that the current ratings for his left knee and right knee disabilities do not accurately depict the severity of his disabilities.    

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  



Knees Evaluations 

The Veteran's right knee osteoarthritis and left knee osteoarthritis is each currently evaluated at 10 percent disabling for the entire appeal period, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260-5010.  Application of this diagnostic code is proper, as it contemplates the Veteran's bilateral knee symptoms, such as limited motion on flexion, and the diagnosis of arthritis.  Also, the Veteran's right knee and left knee is each assigned an evaluation of 10 percent effective from March 27, 2015 under DC 5010-5257.  Application of this diagnostic code is proper, as it contemplates the Veteran's bilateral knee symptom of recurrent subluxation.  The Board notes that the Veteran is separately service-connected and evaluated for bilateral neurological impairments of the bilateral knees associated with the bilateral knee osteoarthritis.  The bilateral knee neurological impairments are not on appeal and are not before the Board. 

Under DC 5010, traumatic arthritis is to be rated under DC 5003, for degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003. 

Note (1) provides that the 20 pct and 10 pct ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under DC s 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, DC 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

In this case, left knee arthritis and right knee arthritis is established by x-ray studies throughout the appeal period.  See e.g., July 2011 VA examination.  Further, the Veteran has reported left knee pain, including pain on motion, during the entire appeal period.  See e.g., July 2011 VA examination (Veteran reported constant pain, stiffness, and weakness of the bilateral knees).  The Veteran has also reported that his symptoms are increased by stairs, squatting, and kneeling.  See e.g., July 2011 VA examination.  The Veteran is competent to report his symptoms, and the Board finds that these reports are credible.  Thus, in this case, the evaluation of the Veteran's left knee arthritis and right knee arthritis depends on the extent of functional impairment of each knee's motion.  

DC 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261 assigns evaluations based on limitation of extension.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Limitation to 15 degrees merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, DC 5261. 

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

Separate ratings may be assigned for knee disability under DCs 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  The symptomatology supporting the evaluations does not overlap; limitation of motion and stability are distinct from each other.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Further, VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  Thus, evaluations under DC 5257 and either or both DC 5260 and DC 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under DC 5003 may not be combined with one under DC 5260 or DC 5261; DC 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion DCs forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.  

There is no evidence of removal of the semilunar cartilage is not shown.  Therefore, DC 5259 is not for application.  The Board acknowledges that the Veteran has argued, including in his September 2011 notice of disagreement, that there are frequent episodes of "locking," and effusion into the joint of both knees.  The Veteran is certainly competent to report his symptoms.  However, there is no indication that the Veteran has medical expertise or training, including in the field of orthopedics, and the Board therefore finds that objective testing outweighs the Veteran's report of any internal knee manifestations such as dislocated semilunar cartilage condition and effusion into the knee joint.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  

Here, there is no competent evidence of dislocated semilunar cartilage condition in either knee.  Further, the competent evidence does not show more than one episode of effusion into the joint of either knee; therefore frequent episodes of effusion into the joint is not shown.  See March 2013 VA MRI reports of the bilateral knees (showing impression of small joint effusion); see also February 2011 VA bilateral knee x-ray study (noting that no joint effusion is present); July 2011 VA examination (VA examiner stated there was no effusion on examination of either knee); September 2011 VA neurology note (noting that there is no effusion in the bilateral knees); February 2014 VA examination (examiner stated that there was no effusion into the joints).  For these reasons, DC 5258 is not for application.  Further, while evaluations under DC 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment of either lower extremity is shown by the evidence, so DC 5262 is not for application.  38 C.F.R. § 4.71a.  Further, there is no lay or medical evidence of ankylosis of either knee during the entire appeal period; thus, DC 5256 (pertaining to ankylosis of the knee) does not apply.  

The evaluations for both knees under the applicable diagnostic codes are discussed below.  The Board has considered the applicability of other diagnostic codes in the schedule and concludes that no other codes apply. 

Recurrent Subluxation or Lateral Instability

The Veteran's right and left knee is each currently assigned a separate noncompensable rating prior to March 27, 2015, and 10 percent ratings from March 27, 2015, under 38 C.F.R. § 4.71a, DC 5010-5257.  

Under DC 5257, regarding recurrent subluxation or lateral instability of the knee, a 10 percent rating is warranted if such impairment is slight; a 20 percent rating is warranted if such impairment is moderate; and, a 30 percent maximum rating is warranted if such impairment is severe.  38 C.F.R. § 4.71a.

Terms such as "slight," "moderate," and "severe," are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "slight," "moderate," and "severe," by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board acknowledges that in his September 2011 notice of disagreement, the Veteran contended that he has "moderate recurrent subluxation or lateral instabilities...which keeps me in constant pain."  Given that the Veteran did not specify whether he felt subjective instability and/or observable dislocation of the knee, it appears that the Veteran is reporting his symptom of pain in this statement and stating his belief as that his pain is caused by internal joint derangement.  

The Board also acknowledges that the Veteran has reported giving way, falling down, and buckling of the knees.  See e.g., January 2013 Board hearing transcript a p. 11-12 (Veteran testified that when he goes up and down stairs he feels like his knee will "pop out" and he has to brace himself); May 2014 statement (the Veteran stated that he has lack of strength, weakness, instability, and pain on a daily basis); February 2014 VA treatment record (Veteran reported to the VA emergency room due to a fall he sustained; Veteran stated he has difficulty with steps or stairs, and he misplaced his foot and missed a step going down the stairs and the Veteran reported that his right knee "gave out"); February 2014 VA examination (noting that Veteran's right knee twisted in this fall; Veteran reported that his fall was due to pain and buckling of his knee).  The Board also acknowledges that the Veteran has reported that he has had weakness of the bilateral knees for the entire appeal period.  See e.g., July 2011 VA examination.  The Veteran has also used assistive devices for the bilateral knees for the entire appeal period.  See e.g., July 2011 VA examination (Veteran uses bilateral knee casts); June 2012 Form 646 (reporting that the Veteran is currently wearing knee braces daily); May 2015 DBQ (noting that Veteran constantly uses cane and knee braces for ambulation).  As noted above, the Veteran is competent to report his knee symptoms, to include any feelings of instability of station, weakness, and giving way, and the Board finds these reports credible.  

However, there is no indication that the Veteran has medical expertise or training, including in the field of orthopedics, and the Board therefore finds that objective testing outweighs the Veteran's reports of subjective instability and his contention as to recurrent subluxation, because he is not competent to attribute his subjective instability or pain to a cause such as internal, unobservable derangement of the knee.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  

Prior to March 27, 2015, the competent objective evidence shows no knee joint instability on any joint plane during the appeal period.  See e.g., July 2011 VA examination (showing that on examination, the Lachman's test, anterior, posterior, varus, valgus stresses showed no knee instability bilaterally); January 2014 VA treatment record (Veteran complained of worsening bilateral knee pain; VA provider noted that on examination there was no instability of either knee, and Veteran was assessed with chronic bilateral knee pain with subjective locking and instability); February 2014 VA examination (examiner found no instability of the knee joints on joint stability testing; examiner stated that there was no pathologic laxity or instability present); April 2014 VA treatment record (Veteran reported that there was buckling; on physical examination, there was no lateral instability).  

The competent objective evidence also shows no recurrent subluxation prior to March 27, 2015.  For example, in the July 2011 VA examination the Veteran denied a history of dislocation, and symptoms of subluxation.  The July 2011 VA examiner noted no subluxation of either knee joint.  Also, the February 2014 VA examination noted that there was no evidence or history of recurrent patellar subluxation or dislocation, and the examiner noted that there was normal tracking.  The Board acknowledges that the March 2013 VA MRI of the left knee showed an impression that the mild suprapatellar fat pad edema "may be due to friction syndrome and maltracking."  However, this notation has no probative value as to the question of whether there is subluxation of the left knee joint, as the use of terms like "possibly" and "maybe" is too indefinite and speculative to be probative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

Because the competent objective evidence shows no instability of the bilateral knee joints prior to March 27, 2015, and there is no competent objective evidence of recurrent subluxation during this period, a compensable evaluation under DC 5257 is not warranted for either knee during the period prior to March 27, 2015.   

From March 27, 2015 to May 13, 2015, there is no competent objective evidence showing recurrent subluxation or joint instability of the bilateral knees.  Therefore, the criteria for a compensable evaluation under DC 5257 for the bilateral knees are not met.  Based on the March 2016 rating decision, it appears that the AOJ assigned the Veteran a 10 percent rating for each knee from March 27, 2015 based on the date of the Veteran's VA Form 21-8949.  As the Veteran has already been receiving a 10 percent rating for left and right knee recurrent subluxation, the Board may not reduce this rating on de novo adjudication.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014).  For these reasons, the criteria for a compensable disability rating greater than 10 percent from March 27, 2015 to May 13, 2015, for the left and right knee under DC 5257 have not been met or approximated.  

From May 13, 2015, the competent objective evidence shows recurrent subluxation.  See May 13, 2015 VA examination.   The May 2015 VA examiner opined that the recurrent subluxation is "slight."  The May 2015 VA medical examination also showed that the Veteran's gait is antalgic with ambulation due to his bilateral knee osteoarthritis and his separately service-connected left heel fracture.  The May 2015 VA examiner noted that the Veteran constantly uses braces and a cane to assist with locomotion due in part to disability of the bilateral knees.  The March 2015 private treatment records from Spine and Sport show that the Veteran's "get up and go test" indicated variable mobility.  The gait analysis showed that the Veteran ambulates slowly with a wide base of support using a single point cane and bilateral knee braces.  Significantly, however, a June 2015 VA treatment record reflects that the Veteran reported that when he uses his assistive devices, his walking is limited to level ground and limited to three miles.  

Based on this evidence, and when considering the May 2015 VA examiner's determination that the Veteran's recurrent subluxation is no worse than "slight" and the Veteran's ability to ambulate up to three miles and up and down stairs (albeit with difficulty and with the assistance of his massive devices), the Board finds that the Veteran's bilateral knee recurrent subluxation is no more than slight and does not meet or nearly approximate the level of "moderate" recurrent subluxation during this period. 

Further, though the evidence shows instability of station, there is no competent objective evidence of lateral instability from May 13, 2015.  Though the May 2015 VA examiner noted performance of joint instability testing was not possible due to the Veteran's increased pain, there is no objective competent evidence of instability of the joint planes and there is no indication that any future testing would provide any new information regarding any joint plane instability, given the Veteran's level of pain.  Thus, the Board concludes that a new VA examination to determine whether there is any joint plane instability on VA examination would not show any new information to support a finding of any joint plane instability.  Therefore remand for a new VA examination is not warranted.  38 C.F.R. § 3.159.  Nevertheless, the Board again notes that for the reasons discussed above, the Veteran's level of functional impairment due to his bilateral knee impairments is shown to be no more than "slight."  

Given that slight recurrent subluxation of the bilateral knees is shown, but moderate joint instability of the bilateral knees and moderate recurrent subluxation of the bilateral knees is not shown by the competent evidence from May 13, 2015, the criteria for a disability rating of 10 percent for the bilateral knees have been met under DC 5257, and the criteria for an increased rating of 20 percent have not been met or approximated under DC 5257 from May 13, 2015.  

Bilateral Knee Osteoarthritis

As noted above, the Veteran's right and left knee arthritis is each currently evaluated at 10 percent disabling for the entire appeal period under 38 C.F.R. § 4.71a, DC 5260-5010.  

For the entire appeal period, the objective evidence showed measured limitation of right knee flexion of at worst 60 degrees and left knee flexion of at worst 55 degrees when considering pain, pain on motion, and additional limitation due to pain when the knees are used repeatedly over time.  See May 2015 VA examination (noting generally abnormal range of motion limitation which limits ambulation; showing right knee flexion limited to 60 degrees and no measured limitation of right knee extension even with pain on extension; showing left knee flexion limited to 60 degrees and no measured limitation of left knee extension even with pain on extension; noting that with repeated use over time, the Veteran's left knee pain can cause limitation of left knee flexion to 55 degrees with no limitation of extension; noting no additional functional limitation with flare-ups or due to repeated use over time for the right knee); see also July 2011 VA examination (showing bilateral knee range of motion of 0-135 degrees; noting mild objective evidence of pain on squats and stress of the knees; noting that there was no added objective loss of joint function of either knee due to pain, weakness, fatigue, or incoordination on repetitive testing); April 2012 VA primary care note (showing objective full range of motion in the bilateral lower extremities); February 2014 VA examination (showing right and left knee flexion limited to 130 degrees, with objective evidence of painful motion at 100); April 2014 VA treatment record (showing active range of motion was 0 to 110 degrees bilaterally).  The objective evidence showed no measured limitation of extension of either knee at any point during the appeal period, even when considering pain and pain on motion.  See id.  

The Board acknowledges the Veteran's argument that he has "extension flexion degree limitation in high degree" of the bilateral knees.  See September 2011 notice of disagreement.  However, disability ratings based on knee limitation of motion on extension and on flexion is determined by the numerical degree of limitation, and the Veteran has not provided numerical measurements as to his limitation of motion to support his contention that the degree of limitation of motion is "high." 

The Board also acknowledges that in a September 2011 VA neurology note, the VA provider noted that he went over with the Veteran that he has an internal history of "no limitation of flexion or extension beyond 15-20%."  Because this notation is ambiguous as to whether it refers to flexion or extension, and because a finding of limitation of extension of 15-20% would be inconsistent with the remaining objective evidence of record that shows no measured limitation of extension, the Board finds that that the September 2011 VA neurology note has no probative value as to the question of whether the Veteran has limitation of extension.  

Further, other than the limitations described above, there is no objective evidence of additional limitation on examination due to the Deluca factors, including due to flare-ups of pain, swelling, stiffness, weakness, fatigability, or incoordination, even with repetitive use.  See July 2011 VA examination (Veteran denied flare-ups of additional limitations); February 2014 VA examination (Veteran reported that he has flare-ups of pain when walking up and down stairs and kneeling down); May 2015 VA examination (Veteran reported that that he his bilateral knee pain limits ambulation; there is no indication by the Veteran of additional range of motion limitation due to flare-ups of pain; examiner noted that there was no additional range of motion loss after repetitive use testing).  

The Board acknowledges that the Veteran has reported worsening range of motion and sharp knee pain.  See May 2015 VA medical examination.  However, on review, the objectively measured functional impairment of the right knee's motion on flexion, to include when considering the impact of the DeLuca factors, including due to pain on repeated use, does not nearly approximate flexion limited to 30 degrees, which is the level required for a 20 percent evaluation under DC 5260.  Accordingly, the 10 percent rating for the right knee under DC 5260 is confirmed, and no rating greater than 10 percent for the right knee may be assigned under DC 5260 at any point during the appeal period.

Further, the Board finds that the objectively measured functional impairment of the left knee's motion on flexion, to include when considering the impact of the DeLuca factors, including due to pain on repeated use, more nearly approximates flexion limited to 45 degrees, which meets the criteria required for a 10 percent rating under DC 5260.  However, this level of limitation of flexion does not nearly approximate flexion limited to 30 degrees, which is the level required for a 20 percent evaluation under DC 5260.  Accordingly, the 10 percent rating for the left knee under DC 5260 is confirmed, and no rating greater than 10 percent for the left knee may be assigned under DC 5260 at any point during the appeal period.

Because the Veteran has objective limited range of motion on flexion only for both knees and there is no measured limitation of extension for either, no separate evaluation under DC 5261 is warranted. 
 
The Board has also considered whether a separate compensable rating for the Veteran's knee scarring is warranted at any point during the appeal period.  Under 38 C.F.R. § 4.118, to warrant a compensable rating, the scarring must be at least six square inches (39 sq. cm) for deep and nonlinear scar, 144 square inches (929 sq. cm) for nonlinear superficial scar, unstable, or painful.  See 38 C.F.R. § 4.118, DC 7801-7805.  Here, the Veteran's scarring of the knees is noted as not being painful or unstable, and the Veteran's scars are at most measured as three-quarter inches on the left knee and one half-inch on the right knee.  See July 2011 VA examination (examiner noted well-healed scars with no restriction of motion and function, no pain, and no unstable scar).  Thus, the criteria for a separate compensable disability rating for scarring is not met or approximated for the entire appeal period, and a separate rating for knee scarring is not warranted.   

The Board has also considered whether the issue of entitlement to special monthly compensation (SMC) has been reasonably raised by the record.  However, as discussed above, the Veteran retains the ability to ambulate up to three miles with the assistance of his cane and bilateral knee braces.  The Veteran also retains the ability to use stairs.  Significantly, the May 2015 VA examiner declined to find that the Veteran's functions of the lower extremities, including balance and propulsion, are so limited that no effective function remains other than that which would be equally well served by an amputation of the lower extremity with prosthesis.  For these reasons, though the Veteran's ambulation is impaired to the extent described above due to his bilateral knee disability, the issue of entitlement to SMC for loss of use of the lower extremities is not reasonably raised by the evidence of record.  

The Board acknowledges that the Veteran has submitted medical literature regarding knee injuries.  However, this medical literature provides no information regarding the Veteran's own knee symptoms and therefore has no probative value in this case.  Therefore, no increased rating for the Veteran's own bilateral knee disability is warranted based on this medical literature. 

At no point during the applicable rating period have the criteria for ratings higher than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against findings that ratings higher than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected right knee and left knee osteoarthritis, which are each manifested by pain, pain on motion, flare-ups of pain, weakness, instability of station, limitation of motion, and arthritis shown by x-ray findings.  The Board also finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected right knee and left knee subluxation, which is manifested by recurrent subluxation.  Further, the rating criteria for musculoskeletal disabilities include consideration of the Deluca factors.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected disability.  The Veteran is currently evaluated for depressive disorder and generalized anxiety disorder, rated as 10 percent disabling from April 20, 2012, as 30 percent from January 28, 2014, and as 50 percent from March 27, 2015; post-concussive headaches, rated as 30 percent disabling from January 28, 2014; status post fracture of the ulna with arthritis distal radioulnar joint and dorsal intercalated instability, rated as 20 percent disabling from April 20, 2012; left foot calcaneal fracture with strain, rated as 20 percent disabling from May 16, 2014; lumbosacral strain associated with the right knee arthritis, rated as 20 percent disabling from March 27, 2015; left lateral collateral ligament sprain associated with the left knee arthritis, rated as 20 percent disabling from March 27, 2015; right foot strain associated with the left foot fracture with sprain, rated as 20 percent disabling from March 27, 2015; other impairment of the bilateral knees, each rated as 10 percent disabling from March 27, 2015; bilateral hip strain associated with the bilateral knee arthritis, each rated as 10 percent disabling from March 27, 2015; right lateral collateral ligament sprain associated with right knee arthritis, rated as 10 percent disabling from March 27, 2015; laceration  of face, rated as 10 percent disabling; scar of the left face, rated as 10 percent disabling; left knee osteoarthritis, rated as 10 percent disabling; right knee osteoarthritis, rated as 10 percent disabling; left lower leg chronic symmetric paresthesia and hypesthesia, rated as 10 percent disabling from May 5, 2011; right lower leg chronic symmetric paresthesia and hypesthesia, rated as 10 percent disabling from May 5, 2011; degenerative arthritis of the right wrist, rated as 10 percent disabling from April 20, 2012; fracture of the distal right ulna, healed, rated as noncompensable prior to April 20, 2012, infra orbital neuropathy status post left zygomatic fracture, rated as noncompensable from April 20, 2012; traumatic brain injury, rated as noncompensable from January 28, 2014; and erectile dysfunction associated with depressive disorder rated as noncompensable.  The Veteran has at no point during the current appeal indicated that any of his service-connected left knee or right knee disabilities results in additional symptomatology when looked at in combination with his remaining service-connected disabilities.  

TDIU

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining if there is one 60 percent disability, multiple disabilities resulting from a common etiology will be considered as one disability.  Id.  

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is currently evaluated for depressive disorder and generalized anxiety disorder, rated as 10 percent disabling from April 20, 2012, as 30 percent from January 28, 2014, and as 50 percent from March 27, 2015; post-concussive headaches, rated as 30 percent disabling from January 28, 2014; status post fracture of the ulna with arthritis distal radioulnar joint and dorsal intercalated instability, rated as 20 percent disabling from April 20, 2012; left foot calcaneal fracture with strain, rated as 20 percent disabling from May 16, 2014; lumbosacral strain associated with the right knee arthritis, rated as 20 percent disabling from March 27, 2015; left lateral collateral ligament sprain associated with the left knee arthritis, rated as 20 percent disabling from March 27, 2015; right foot strain associated with the left foot fracture with sprain, rated as 20 percent disabling from March 27, 2015; other impairment of the bilateral knees, each rated as 10 percent disabling from March 27, 2015; bilateral hip strain associated with the bilateral knee arthritis, each rated as 10 percent disabling from March 27, 2015; right lateral collateral ligament sprain associated with right knee arthritis, rated as 10 percent disabling from March 27, 2015; laceration  of face, rated as 10 percent disabling; scar of the left face, rated as 10 percent disabling; left knee osteoarthritis, rated as 10 percent disabling; right knee osteoarthritis, rated as 10 percent disabling; left lower leg chronic symmetric paresthesia and hypesthesia, rated as 10 percent disabling from May 5, 2011; right lower leg chronic symmetric paresthesia and hypesthesia, rated as 10 percent disabling from May 5, 2011; degenerative arthritis of the right wrist, rated as 10 percent disabling from April 20, 2012; fracture of the distal right ulna, healed, rated as noncompensable prior to April 20, 2012, infra orbital neuropathy status post left zygomatic fracture, rated as noncompensable from April 20, 2012; traumatic brain injury, rated as noncompensable from January 28, 2014; and erectile dysfunction associated with depressive disorder rated as noncompensable.  The combined evaluations for these disabilities were 50 percent or less prior to April 20, 2012, and at least 70 percent from April 20, 2012.  As noted in the Introduction above, the Veteran's combined evaluation from March 27, 2015 is 100 percent.     

TDIU under 38 C.F.R. § 4.16(a) prior to April 20, 2012

During the appeal period prior to April 20, 2012, the Veteran does not have a total combined evaluation of at least 70 percent.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) prior to April 20, 2012 are not met.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).  Because the Veteran does not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a) prior to April 20, 2012, a TDIU under 38 C.F.R. § 4.16(a) is denied during this period.  Entitlement to a TDIU on an extraschedular basis prior to April 20, 2012 is discussed in the remand below.  



TDIU due to service-connected disabilities from April 20, 2012 

From April 20, 2012, the Veteran's combined evaluation was at least 70 percent.  Further, given that the Veteran's rated bilateral lower extremity disabilities during this period from April 20, 2012 have a common etiology, the Board has combined the evaluations of these bilateral lower extremities and added the bilateral factor, and the combined evaluation equals at least 40 percent under 38 C.F.R. § 4.25.  Accordingly, during the period from April 20, 2012, the Veteran has a disability rated as 40 percent disabling or more, and his combined evaluation is 70 percent or more.  Thus, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met for this period.  

Further, the Board finds that the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to a combination of his service-connected disabilities.  The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to his service-connected psychiatric and physical disabilities.  See e.g., May 2015 DBQ; January 2015 and March 2015 Forms 21-8940.    

The Veteran graduated high school with average grades.  As a teenager, he worked part time in a tailor shop doing clothing repairs.  Afterwards, he worked as tailor for four years and was then drafted into the Army.  In service, the Veteran specialized as a canvas repairman.  After service, the Veteran achieved an AA degree in liberal arts from a community college and subsequently worked in construction with a cousin installing patios, retaining walls, etc.  He eventually opened up a nightclub/ bar for 8 years and sold the business.  See August 2013 VA psychiatric examination; see also May 2015 DBQ (noting that Veteran worked as a bartender after service).  As his nightclub business began failing, he also worked for civil service as a supply clerk for 3 years to supplement his income.  He moved to San Diego in 1980 and found work with a friend doing maintenance repair in homes until 1984.  Afterwards, the Veteran worked as a customer service representative for a production paint company for 1.5 years, and then as a customer service representative in the home building industry until 2008.  Afterwards, the Veteran worked as custom tailor for a suiting company until 2010.  The Veteran reported that he has been retired since that time.  See August 2013 VA psychiatric examination.  

The Veteran is competent to report his symptoms and work history, and the Board finds that these reports are credible.  In his September 2011 notice of disagreement, the Veteran contended that his bilateral knee symptoms, specifically pain, affects his ability to work in his field, to include difficulty standing or sitting for prolonged periods of time and walking.   In the May 2015 VA psychiatry examination, the Veteran reported that his psychiatric symptoms include difficulty with maintaining focus and motivation.  The Veteran also reported to the May 2015 VA examiner that he "can't do tailoring with my wrist, I can't do construction with my knee problems...I feel zonked by the painkillers I take...I couldn't stand at Walmart to be a greeter."  The Veteran also testified at his Board hearing that he cannot do the work he has done in the past in which he had to stand on ladders due to his knee symptoms.  See January 2013 Board hearing transcript at p. 6.  

The evidence shows that the Veteran's service-connected bilateral knee disability, as well as his bilateral lower extremity neurological disabilities and left foot disabilities impact his ability to work.  In the May 2015 DBQ, the examiner stated that the Veteran's bilateral lower extremity neurological disability, bilateral knee disability, and left foot disability restricts him from prolonged and frequent standing, walking, and weightbearing, and such disability restricts him to light physical and/or sedentary employment.  See also November 2014 VA examination for the left foot; March 2015 private treatment record (showing that Veteran is unable to stand for 60 minutes, has difficulty balancing and walking due to bilateral knee and left foot disabilities; showing that Veteran is unable to lift or carry with any weight due to use of assistive device for ambulation and balance).  

The evidence also shows that the Veteran's service-connected right wrist disability impact his ability to work.  On examination in May 2012 VA examination for the right upper extremity, the examiner noted that the Veteran would have difficulty with twisting and torqueing motions of the wrist and with repetitive heavy lifting activities.  In the May 2015 DBQ, the examiner stated that the Veteran right wrist disability restricts him to light physical and/or sedentary employment, and he is restricted from heavy pushing, pulling, lifting, and carrying.  The evidence of record shows that the Veteran is right-handed.  See e.g., March 2015 private treatment record; May 2015 DBQ.  

The evidence also shows that the Veteran's service-connected psychiatric disability impacts his ability to work.  On VA examination in August 2013, the Veteran is noted as having symptoms of irritability and disturbance of motivation and avoids close contact with people.  The Veteran is also noted as having near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  On VA examination in December 2014, the Veteran is noted as having low mood, irritability, anger, lack of motivation, anxiety, avoidance, and tendency to worry and catastrophize.  The examiner opined that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress.  The examiner noted that the Veteran's presentation is somewhat irritable, somewhat hyperverbal, and he tends to ramble a bit.  

The Board acknowledges that the May 2015 VA examiner stated that the Veteran can perform light physical and sedentary activities.  However, based on the above-discussed evidence, the Board finds that the lay and medical evidence shows that the Veteran's service-connected bilateral lower extremity disabilities and right wrist disabilities render him unable to perform the physical acts that are required in work-like setting for a physically active occupation or occupation requiring standing and working with his right wrist in which the Veteran has work experience, namely construction worker, supply clerk, bartender, maintenance worker, tailor, and canvas repairman.  The Board also finds that the lay and medical evidence shows the Veteran's service-connected depressive disorder and generalized anxiety disorders renders him unable to perform the mental and social acts that are required in a work-like setting for a sedentary occupation in which the Veteran has work experience, namely in customer service or in the night club business.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For these reasons, the Board finds that the Veteran is rendered unable to secure and follow a substantially gainful occupation due a combination of his service-connected disabilities.  

From April 20, 2012, because the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, entitlement to a TDIU is warranted from April 20, 2012.  38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Entitlement to an initial disability rating greater than 10 percent for osteoarthritis of the right knee is denied. 

Entitlement to an initial disability rating greater than 10 percent for osteoarthritis of the left knee is denied.

Entitlement to an initial separate compensable disability rating prior to March 27, 2015, and to a disability rating greater than 10 percent from March 27, 2015, for recurrent subluxation or lateral instability of the right knee, is denied.  

Entitlement to an initial separate compensable disability rating prior to March 27, 2015, and to a disability rating greater than 10 percent from March 27, 2015, for recurrent subluxation or lateral instability of the left knee, is denied.  

Entitlement to a TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a) prior to April 20, 2012, is denied.  

Entitlement to a TDIU due to service-connected disabilities from April 20, 2012 is granted, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

Even though the criteria under 38 C.F.R. § 4.16(a) are not met prior to April 20, 2012, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Board notes that though several of the Veteran's disabilities, to include his depressive disorder and bilateral lower extremity neurological disorders, were granted service-connection and assigned effective dates after the Veteran's grant of service-connection for his bilateral knee disabilities, the Board is not precluded from considering the impact of the Veteran's service-connected disabilities on his ability to work prior to these assigned effective dates.  See Buie v. Shinseki, 24 Vet. App. 242 (2010)

The Veteran claims that he has been unable to secure or follow a substantially gainful occupation due to a combination of his service-connected disabilities for the entire appeal period.  For the reasons discussed in the decision above, and based on these facts and the medical evidence showing that the Veteran is limited from performing the tasks in occupations in which he has work experience during the entire appeal period, it appears that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to April 20, 2012.  
  
As the Board does not have the authority to assign an extraschedular TDIU prior to April 20, 2012 in the first instance, referral to the Director, Compensation Service, for consideration of entitlement to a TDIU prior to April 20, 2012 is warranted.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. After completing any additional development that is deemed warranted, refer the issue of entitlement to a TDIU prior to April 20, 2012 to the Director, Compensation Service, for adjudication. 

2. If the benefit sought remains denied, review all relevant evidence of record, including evidence since the AOJ's last review, and furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


